Citation Nr: 1222560	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  09-46 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Evaluation of posttraumatic stress disorder (PTSD), rated at 50 percent prior to January 31, 2011, and rated at 70 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active service from November 1990 to June 1991.  This appeal comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran submitted additional pertinent evidence at his hearing in April 2012.  At that time the Veteran also submitted a waiver of RO review of the newly submitted evidence.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to January 20, 2010 the Veteran was employed, but he was having serious problems at work due to his PTSD.

2.  From January 20, 2010 the Veteran's has been unable to work due to his PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent for PTSD were met prior to January 20, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for a 100 percent rating for PTSD have been met since January 20, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The Veteran's appeal arises from the Veteran's disagreement with the initial rating evaluations assigned following the grant of service connection.  In such cases the VCAA requires that the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No additional notice is required in the adjudication process because the other forms of notice-such as notice contained in the rating decisions and statements of the case (SOC)-have already provided the claimant with the notice of law applicable to the specific claim on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007). 

The Board further notes that the RO sent the Veteran a letter in February 2011 which advised the Veteran of the VCAA, including the types of evidence and/or information necessary to substantiate his claim and the relative duties upon himself and VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The record reflects that the Veteran's VA medical records have been obtained.  The Veteran has been provided VA medical examinations.  The Veteran has provided testimony at a hearing before a Veterans Law Judge.  The Veteran submitted an April 2012 medical opinion in support of his claim.  The Judge clarified the issue and raised a potential theory of entitlement.  The actions of the Judge comply with 38 C.F.R. § 3.103.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so. 

The Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 115 ; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In the process of evaluating a mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a veteran's psychiatric symptoms.  See 38 C.F.R. § 4.126.  After consideration of these factors, and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a veteran is suffering. 

The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders. 38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under-or over-inclusive.  VA's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997). 

The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  The Court of Appeals for the Federal Circuit has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004). 

In the February 2009 rating decision on appeal, the RO granted service connection and assigned an initial 50 percent rating for PTSD, pursuant to Diagnostic Code 9411, effective April 28, 2008.  In August 2011 the RO increased the Veteran's rating for PTSD to 70 percent, effective from January 31, 2011.  In reaching this determination, the Board has found that the appellant's testimony was credible.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities pertinent to this claim: 

100%  Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

70%  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

50%  Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships. 

After a review of the evidence, including the Veteran's testimony, the Board concludes that the Veteran is entitled to a 100 percent rating for PTSD from January 20, 2010.  The Board further concludes that prior to January 20, 2010; the criteria for a 70 percent rating were met. 

The record reveals that the Veteran has not worked since January 20, 2010.  A January 20, 2010 letter from the United States Office of Personnel Management (OPM) states that a review of the Veteran's medical records showed that the Veteran was too disabled to work due to his PTSD.  A December 2010 VA outpatient record notes that the Veteran was fragile and with limited functioning due to his PTSD.  The Veteran was noted to have a global assessment of functioning (GAF) score of 40.  

GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  A GAF of 40 reflects some impairment in reality testing or communication, or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., avoids friends, neglects family, and is unable to work).

The Veteran submitted an April 2012 statement from a VA physician.  The VA physician noted that he had treated the Veteran for several years and he opined that the Veteran was unemployable due to his PTSD.

The Board recognizes that the medical evidence dated subsequent to January 20, 2010 includes treatment records and examination reports indicating that the Veteran's PTSD symptoms were less than 100 percent disabling.  However, given that the Veteran has not worked since January 20, 2010, given that the January 20, 2010 OPM letter stated that the Veteran was unable to work due to his PTSD, and given that a VA physician opined in April 2012 that the Veteran is unemployable due to PTSD, the Board finds that the Veteran is entitled to a 100 percent rating from January 20, 2010.

The Board finds that from April 28, 2008, the effective date of service connection, until January 20, 2010, the Veteran has more nearly met the criteria for a 70 percent rating for PTSD.  The Veteran's VA outpatient treatment records during this time frame show that the Veteran easily angered and that he got overwhelmed at work by stressors.  He described a dysfunctional work environment which exacerbated his symptoms.  He reported that he took frequent breaks to cope.  It was noted that the Veteran had significant difficulties in social, occupational, and family functioning.  Although the Veteran was working prior to January 20, 2010, the record clearly shows that the Veteran was having significant difficulties at work due to his PTSD.  Accordingly, the Board finds that the criteria for a 70 percent rating for PTSD was met prior to January 20, 2010.

Although a 70 percent rating is warranted, the Board finds that the criteria for a 100 percent rating were not met or approximated prior to January 20, 2010.  On VA examination in September 2008 the Veteran denied panic attacks, homicidal thoughts, suicidal thoughts, episodes of violence and he denied problems with activities of daily living.  The Veteran had good impulse control and he was able to maintain minimum personal hygiene.  The Veteran reported that he had missed work less than one week over the last 12 months.  The VA examiner opined that there was reduced reliability and productivity due to the PTSD symptoms.  Symptoms attributed to PTSD included flattened affect, impaired abstract thinking, and disturbance of motivation and mood.

VA treatment records dated from April 2008 to January 20, 2010, reveal GAF scores between 48 and 55.  A GAF of 55 indicates only moderate symptoms.  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

In this case, the evidence of record prior to January 20, 2010 indicates that the Veteran's PTSD symptoms were at most 70 percent disabling.  As noted above the Veteran was working full time prior to that date.  Although the Veteran reported that he experienced avoidance, isolation, anxiety, anger, depression and occupational problems, the record does not reflect total occupational and social impairment prior to January 20, 2010.  

Based on the above the Board finds that the Veteran is entitled to a 70 rating for PTSD prior to January 20, 2010 and to a 100 percent rating thereafter.  See Fenderson. 

For the period prior to January 20, 2010, the Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The United States Court of Appeals for Veterans Claims (Court) has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's service-connected PTSD is appropriately contemplated by the Rating Schedule.  The VA treatment reports and examination documented the various symptoms pertaining to PTSD prior to January 20, 2010, and such symptomatology is captured by the schedular diagnostic criteria.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

ORDER

A 70 percent rating is granted for PTSD prior to January 20, 2010, subject to the law and regulations governing the award of monetary benefits. 

A 100 percent rating is granted for PTSD from January 20, 2010, subject to the law and regulations governing the award of monetary benefits.

REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court), found that a claim for a total disability rating based upon unemployability was part of the determination of an underlying increased rating claim and cited to Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) for the notion that a TDIU claim is raised once a Veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability.  See 38 C.F.R. § 3.155(a).  

The Board recognizes that the RO denied a claim for TDIU in the August 2011 rating decision, and that the Veteran did not submit a notice of disagreement with respect to that decision.  However, the Board notes that at the April 2012 hearing the Veteran's representative asserted that the Veteran's increased rating claim inferred a claim for TDIU.  Consequently, the AOJ must develop the claim for a TDIU prior to January 20, 2010, and issue the Veteran a statement of the case on this issue.

Accordingly, the case is REMANDED for the following action:

Develop and adjudicate the Veteran's claim of entitlement to TDIU prior to January 20, 2010.  If the determination of this claim is less than fully favorable to the Veteran, he and his representative should be furnished with a statement of the case and given an opportunity to respond. Then afford the Veteran and his representative the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.
  
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


